UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 95-6187



KHALYL BEN ISRAEL, a/k/a Terence C. Domio,

                                              Plaintiff - Appellant,

          versus


DAVID K. SMITH; JAMES HARTMAN, Food Service
Supervisor; RONALD ANGELONE, Director, Virgin-
ia Department of Corrections; BOBBY S. SOLES;
LARRY D. HUFFMAN; J. I. AUSTIN, Chaplain;
GRAHAM GEORGE MCDONNOUGH, #161125,

                                             Defendants - Appellees.



                            No. 95-6188



MALIK BEN ISRAEL, a/k/a William E. Wheless,

                                              Plaintiff - Appellant,

          versus


DAVID   K.  SMITH; JAMES  HARTMAN; RONALD
ANGELONE; J. I. AUSTIN; LARRY D. HUFFMAN;
BOBBY S. SOLES,

                                             Defendants - Appellees.
                            No. 95-6189



GRAHAM GEORGE MCDONNOUGH,

                                            Plaintiff - Appellant,

          versus


DAVID K. SMITH; JAMES HARTMAN; BOBBY SOLES;
J. I. AUSTIN; LARRY D. HUFFMAN,

                                           Defendants - Appellees.



                            No. 95-6250



JESSE C. SMITH, a/k/a Yishay Ben Israel,

                                            Plaintiff - Appellant,

          versus


RONALD ANGELONE; LARRY HUFFMAN; DAVID SMITH;
BOBBY SOLES; JAMES HARTMAN; J. I. AUSTIN,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-94-394-R, CA-94-396-R, CA-94-443-R, CA-94-397-R)


Submitted:   October 30, 1998          Decided:   November 10, 1998




                                 2
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Khalyl Ben Israel, Malik Ben Israel, Graham George McDonnough,
Jesse C. Smith, Appellants Pro Se. Graham George McDonnough, Ap-
pellee; Susan Campbell Alexander, Assistant Attorney General,
Alexander Leonard Taylor, Jr., OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Khalyl Ben Israel, Malik Ben Israel, Graham George McDonnough,

and Jesse C. Smith appeal the district court’s order entering judg-

ment for Defendants following a bench trial in this 42 U.S.C.A.

§ 1983 (West Supp. 1998) action alleging a denial of Appellants’

First Amendment rights. We have reviewed the records and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process. Appellant

McDonnough’s motion for an injunction is denied.



                                                          AFFIRMED



                                 3